                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
 RONALD CHINITZ,                               §
            Plaintiff                          §
                                               §
 v.                                            §         Case No. A-20-MC-0081-LY
                                               §
 INTERO REAL ESTATE SERVICES,                  §
            Defendant

                                           ORDER

      Before the Court is Plaintiff’s Motion to Enforce Compliance with Plaintiff’s Subpoena to

Non-Party Arch Telecom, Inc., filed January 23, 2020 (Dkt. No. 1). Arch Telecom, Inc. did not

file a response. On January 27, 2020, the District Court referred the Motion to the undersigned for

resolution pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c)

of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

                                   I.   General Background

      On September 13, 2018, Plaintiff Ronald Chinitz filed this class action lawsuit against

Defendant Intero Real Estate Services in the United States District Court for the Northern District

of California. See Chinitz v. Intero Real Estate Serv., No. 5:18-cv-5623-BLF (N.D. Cal. Sept. 13,

2018). Plaintiff alleges that Defendant violated the Telephone Consumer Protection Act of 1991

(“TCPA”) and California’s Unfair Competition Law by calling him and other similarly situated

individuals who registered on the National Do Not Call Registry. Id. at Dkt. No. 1.

      On October 31, 2019, Plaintiff subpoenaed Non-Party Arch Telecom, Inc. (“Arch”) to produce

certain documents, from September 13, 2014 to the present, related to calling and cold-call lead

generating services that Arch allegedly provided to Defendant. See Dkt. No. 1-4 in A-20-MC-0081


                                                   1
LY (“Subpoena”). The Subpoena commanded Arch to produce the documents at First Legal

Records in Austin, Texas. Id. Arch objected to the Subpoena, contending that it was overbroad,

unduly burdensome, and seeks irrelevant and confidential information. Dkt. No. 1-5.

   On January 23, 2020, Plaintiff filed the instant Motion to Compel Enforcement of the

Subpoena pursuant to Federal Rules of Civil Procedure 45(d)(2)(B) and 26(b)(1). In the alternative,

Plaintiff asks the Court to transfer the Motion to Compel pursuant to Federal Rule of Civil

Procedure 45(f) to the Northern District of California where the underlying action is pending.

                                         II.   Analysis

   Rule 45(f) governs transfer of a subpoena-related motion. Rule 45 has long required that

disputes related to non-party subpoenas be resolved locally “to avoid imposing undue travel or

expense burdens on non-parties who are challenging a subpoena.” Visionworks of Am., Inc. v.

Johnson & Johnson Vision Care, Inc., 2017 WL 1611915, at *1-3 (W.D. Tex. Apr. 27, 2017)

(citing FED. R. CIV. P. 45(d)(2)(B)(i), directing that motions to compel be filed in “the district in

which compliance is required”). Subsection (f) was added in December 2013 to allow the transfer

of such motions to the court that issued the subpoena “if the person subject to the subpoena

consents or if the court finds exceptional circumstances” to be present. FED. R. CIV. P. 45(f).

   Although the term “exceptional circumstances” is not defined in the Rules, the Advisory

Committee’s comments to the amendment explain that “transfer to the court where the action is

pending is sometimes warranted” where the interests in having the issuing court decide the

discovery dispute “outweigh the interests of the party served with the subpoena in obtaining local

resolution of the motion.” FED. R. CIV. P. 45 advisory committee’s notes to 2013 amendment,

Subdivision (f). The Committee further notes that “transfer may be warranted in order to avoid

disrupting the issuing court’s management of the underlying litigation, as when that court has



                                                   2
already ruled on issues presented by the motion or the same issues are likely to arise in discovery

in many districts.” Id.

      The Court has reviewed the docket and filings in the California litigation and finds that

although the place of compliance for the subpoena is Austin, Texas, the California court should

rule on Plaintiff’s Motion to Compel. The transfer of the Motion to Compel will advance the

interests of consistency and judicial economy and place the California court in the best position to

manage this class action. The California court already has made numerous rulings on discovery

motions in this case,1 and in one order noted that discovery has “been marked by gamesmanship.”

Dkt. No. 59 at p. 1 in 5:18-CV-05623. The Court finds that the California court is in the best

position to make rulings on the scope of discovery and to evaluate the relevance of the requested

documents and any undue burden the production might cause. Any ruling by this Court has the

potential to disrupt the California court’s management of the underlying case, both procedurally

and substantively. “Uniformity of discovery rulings in a case of this complexity is critical to

achieving fairness to the parties and non-parties.” Visionworks of Am., Inc. v. Johnson & Johnson

Vision Care, Inc., 2017 WL 1611915, at *2 (W.D. Tex. Apr. 27, 2017). In sum, the transfer of the

Motion to Compel will advance the interests of consistency and judicial economy in this case.

      Based on the foregoing, Plaintiff’s Motion to Enforce Compliance with Plaintiff’s Subpoena

to Non-Party Arch Telecom, Inc. (Dkt. No. 1) is GRANTED IN PART. IT IS HEREBY

ORDERED that Plaintiff’s Motion to Enforce Compliance with Plaintiff’s Subpoena to Non-Party

Arch Telecom, Inc. is TRANSFERRED to the United States District Court for the Northern

District of California, San Jose Division.




1
    See Docket in 5:18-cv-5623-BLF.

                                                   3
IT IS FURTHER ORDERED that this cause of action is CLOSED.

SIGNED on February 14, 2020.



                                          SUSAN HIGHTOWER
                                          UNITED STATES MAGISTRATE JUDGE




                                      4
